


110 HR 6429 IH: Small Business Energy Emergency Relief

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6429
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a small business energy emergency disaster
		  loan program.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Energy Emergency Relief
			 Act of 2008.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			3.FindingsCongress finds that—
			(1)a
			 significant number of small business concerns in the United States, nonfarm as
			 well as agricultural producers, use heating oil, natural gas, propane, or
			 kerosene to heat their facilities and for other purposes;
			(2)a
			 significant number of small business concerns in the United States sell,
			 distribute, market, or otherwise engage in commerce directly related to heating
			 oil, natural gas, propane, and kerosene; and
			(3)significant
			 increases in the price of heating oil, natural gas, propane, or
			 kerosene—
				(A)disproportionately
			 harm small business concerns dependent on those fuels or that use, sell, or
			 distribute those fuels in the ordinary course of their business, and can cause
			 them substantial economic injury;
				(B)can negatively
			 affect the national economy and regional economies;
				(C)have occurred in
			 the winters of 1983 to 1984, 1988 to 1989, 1996 to 1997, 1999 to 2000, 2000 to
			 2001, 2004 to 2005, 2006 to 2007, and 2007 to 2008; and
				(D)can be caused by a
			 host of factors, including international conflicts, global or regional supply
			 difficulties, weather conditions, insufficient inventories, refinery capacity,
			 transportation, and competitive structures in the markets, causes that are
			 often unforeseeable to, and beyond the control of, those who own and operate
			 small business concerns.
				4.Small business
			 energy emergency disaster loan program
			(a)In
			 generalSection 7(b) of the Small
			 Business Act (15 U.S.C. 636(b)) is amended by inserting immediately
			 after paragraph (9) the following:
				
					(10)Energy
				emergencies
						(A)DefinitionsIn
				this paragraph—
							(i)the term
				base price index means the moving average of the closing unit
				price on the New York Mercantile Exchange for heating oil, natural gas, or
				propane for the 10 days, in each of the most recent 2 preceding years, which
				correspond to the trading days described in clause (ii);
							(ii)the term
				current price index means the moving average of the closing unit
				price on the New York Mercantile Exchange, for the 10 most recent trading days,
				for contracts to purchase heating oil, natural gas, or propane during the
				subsequent calendar month, commonly known as the front
				month;
							(iii)the term
				heating fuel means heating oil, natural gas, propane, or kerosene;
				and
							(iv)the term
				significant increase means—
								(I)with respect to the
				price of heating oil, natural gas, or propane, any time the current price index
				exceeds the base price index by not less than 50 percent; and
								(II)with respect to
				the price of kerosene, any increase which the Administrator, in consultation
				with the Secretary of Energy, determines to be significant.
								(B)AuthorizationThe
				Administration may make such loans, either directly or in cooperation with
				banks or other lending institutions through agreements to participate on an
				immediate or deferred basis, to assist a small business concern that has
				suffered or that is likely to suffer substantial economic injury as the result
				of a significant increase in the price of heating fuel occurring on or after
				October 1, 2007.
						(C)Interest
				rateAny loan or guarantee extended under this paragraph shall be
				made at the same interest rate as economic injury loans under paragraph
				(2).
						(D)Maximum
				amountNo loan may be made under this paragraph, either directly
				or in cooperation with banks or other lending institutions through agreements
				to participate on an immediate or deferred basis, if the total amount
				outstanding and committed to the borrower under this subsection would exceed
				$1,500,000, unless such borrower constitutes a major source of employment in
				its surrounding area, as determined by the Administrator, in which case the
				Administrator, in the discretion of the Administrator, may waive the $1,500,000
				limitation.
						(E)DeclarationsFor
				purposes of assistance under this paragraph—
							(i)a
				declaration of a disaster area based on conditions specified in this paragraph
				shall be required, and shall be made by the President or the Administrator;
				and
							(ii)if no declaration
				has been made under clause (i), the Governor of a State in which a significant
				increase in the price of heating fuel has occurred may certify to the
				Administration that small business concerns have suffered economic injury as a
				result of such increase and are in need of financial assistance which is not
				otherwise available on reasonable terms in that State, and upon receipt of such
				certification, the Administration may make such loans as would have been
				available under this paragraph if a disaster declaration had been
				issued.
							(F)Use of
				fundsNotwithstanding any other provision of law, loans made
				under this paragraph may be used by a small business concern described in
				subparagraph (B) to convert from the use of heating fuel to a renewable or
				alternative energy source, including agriculture and urban waste, geothermal
				energy, cogeneration, solar energy, wind energy, or fuel
				cells.
						.
			(b)Conforming
			 amendments relating to heating fuelSection 3(k) of the
			 Small Business Act (15 U.S.C. 632(k))
			 is amended—
				(1)by inserting
			 , significant increase in the price of heating fuel after
			 civil disorders; and
				(2)by inserting
			 other before economic.
				(c)Effective
			 periodThe amendments made by this section shall apply during the
			 4-year period beginning on the date on which guidelines are published by the
			 Administrator under section 6.
			5.Agricultural
			 producer emergency loans
			(a)In
			 generalSection 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)) is amended—
				(1)in
			 the first sentence—
					(A)by striking
			 operations have and inserting operations (i)
			 have; and
					(B)by inserting
			 before : Provided, the following: , or
			 (ii)(I) are owned or operated by such an applicant that is also a small
			 business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II)
			 have suffered or are likely to suffer substantial economic injury on or after
			 October 1, 2007, as the result of a significant increase in energy costs or
			 input costs from energy sources occurring on or after October 1, 2007, in
			 connection with an energy emergency declared by the President or the
			 Secretary;
					(2)in the third
			 sentence, by inserting before the period at the end the following: or by
			 an energy emergency declared by the President or the Secretary;
			 and
				(3)in the fourth
			 sentence—
					(A)by inserting
			 or energy emergency after natural disaster each
			 place that term appears; and
					(B)by inserting
			 or declaration after emergency
			 designation.
					(b)FundingFunds
			 available on the date of enactment of this Act for emergency loans under
			 subtitle C of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961 et seq.) shall be available to carry
			 out the amendments made by subsection (a) to meet the needs resulting from
			 energy emergencies.
			(c)Effective
			 periodThe amendments made by this section shall apply during the
			 4-year period beginning on the date on which guidelines are published by the
			 Secretary of Agriculture under section 6.
			6.Guidelines and
			 rulemaking
			(a)GuidelinesNot later than 30 days after the date of
			 enactment of this Act, the Administrator and the Secretary of Agriculture shall
			 each issue such guidelines as the Administrator or the Secretary, as
			 applicable, determines to be necessary to carry out this Act and the amendments
			 made by this Act.
			(b)RulemakingNot
			 later than 30 days after the date of enactment of this Act, the Administrator,
			 after consultation with the Secretary of Energy, shall promulgate regulations
			 specifying the method for determining a significant increase in the price of
			 kerosene under section 7(b)(10)(A)(iv)(II) of the Small Business Act, as added
			 by this Act.
			7.Reports
			(a)Small business
			 administrationNot later than 12 months after the date on which
			 the Administrator issues guidelines under section 6, and annually thereafter
			 until the date that is 12 months after the end of the effective period of
			 section 7(b)(10) of the Small Business Act, as added by this Act, the
			 Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a report on the effectiveness of the assistance made
			 available under section 7(b)(10) of the Small
			 Business Act, as added by this Act, including—
				(1)the number of
			 small business concerns that applied for a loan under such section and the
			 number of those that received such loans;
				(2)the dollar value
			 of those loans;
				(3)the States in
			 which the small business concerns that received such loans are located;
				(4)the type of
			 heating fuel or energy that caused the significant increase in the cost for the
			 participating small business concerns; and
				(5)recommendations
			 for ways to improve the assistance provided under such section 7(b)(10), if
			 any.
				(b)Department of
			 agricultureNot later than 12 months after the date on which the
			 Secretary of Agriculture issues guidelines under section 6, and annually
			 thereafter until the date that is 12 months after the end of the effective
			 period of the amendments made to section 321(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1961(a)) by this Act, the Secretary shall
			 submit to the Committee on Small Business and Entrepreneurship and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Small Business and the Committee on Agriculture of the House of
			 Representatives, a report that—
				(1)describes the
			 effectiveness of the assistance made available under section 321(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); and
				(2)contains
			 recommendations for ways to improve the assistance provided under such section
			 321(a), if any.
				
